DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the space" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the space” will be interpreted as “a space”.  Further, claims 2-8 are rejected since it depends from claim 1.
Claim 4 recites the limitation "the cross section" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the cross section” will be interpreted as “a cross section”.  Further, claim 5 is rejected since it depends from claim 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Szyszkowski (US 6,485,859).

Regarding claim 1, Szyszkowski discloses in Figs 1-3, an energy storage device (Abstract) comprising:  a container (ref 12) comprising an internal space (Fig 1) bounded by an internal wall (of ref 12, Fig 1); a mandrel (ref 20) positioned in the internal space (Fig 1) and forming a cavity (Fig 1) between a mandrel surface (surface of ref 20, ref 58, for example) and the internal wall (of ref 12, Fig 1); at least one sheet of separator material (refs 26, 30, 70) arranged within the cavity (Fig 1) above the mandrel (ref 20) to provide a plurality of discrete separator layers (refs 26, 30, 70); and two or more discrete electrodes (refs 24, 28), wherein at least one discrete electrode (at least one of refs 24, 28) of the two or more discrete electrodes (refs 24, 28) occupies a space between (Fig 1) each discrete separator layer (refs 26, 30, 70) of the plurality of separator layers (refs 26, 30, 70), wherein the mandrel (ref 20) is compressible (Figs 2-3, C3/L20-24), and wherein a shape of the mandrel surface is concentric with (depicted in Fig 1, both internal wall and mandrel curve) the internal wall (Fig 1) of the container (ref 12).



Regarding claim 3, Szyszkowski discloses all of the claim limitations as set forth above and also discloses the mandrel (ref 20) comprises a second face (ref 60).

Regarding claim 4, Szyszkowski discloses all of the claim limitations as set forth above and also discloses the second face of the mandrel (ref 60) is curved (at ref 56) such that the cross-section of the mandrel (ref 20) has an elliptical shape (Fig 1A).

Regarding claim 5, Szyszkowski discloses all of the claim limitations as set forth above and also discloses the internal wall (depicted in Fig 1) is concave and matches a curved profile (Fig 1) of at least a portion of an external surface (depicted in Fig 1) of a container wall (depicted in Fig 1).

Regarding claim 6, Szyszkowski discloses all of the claim limitations as set forth above and also discloses the container (ref 12) has a packing axis that passes through the cavity (Fig 1), the mandrel surface, and the internal wall (depicted in Fig 1), and wherein the mandrel (ref 20) is compressible (Figs 2-3, C3/L20-24) in the direction of the packing axis (Fig 1).



Regarding claim 8, Szyszkowski discloses all of the claim limitations as set forth above and also discloses the two or more discrete electrodes (refs 24, 28) comprise two or more discrete positive electrodes and two or more discrete negative electrodes (jelly roll, C1/L20-31).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Szyszkowski (US 6,485,859) as applied to claim 1 above, and further in view of Nidelkoff et al. (US 2013/0288115).
Regarding claim 8, Szyzkowski discloses all of the claim limitations as set forth above but does not explicitly disclose the two or more discrete electrodes comprise two or more discrete positive electrodes and two or more discrete negative electrodes.
Nidelkoff et al. discloses in Figs 1-20, a battery (Abstract) including an electrode assembly comprising a plurality of electrodes and separators ([0059]).  Since the instant specification is silent to unexpected result, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to arrange an electrode assembly of the battery of Szyszkowski to have a plurality of electrodes and separators, as taught by Nidelkoff et al., because selecting one of known designs for an electrode assembly would have been considered obvious to one of ordinary skill in the art at the time of filing the invention and because said electrode assembly defining a plurality of electrodes and separators would operate equally well as the one disclosed by Szyzkowski.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Szyszkowski (US 6,485,859) as applied to claim 1 above.
Regarding claim 8, Szyszkowski discloses all of the claim limitations as set forth above and also discloses a jelly roll electrode assembly (C1/L20-31).  It would have been obvious to one of ordinary skill in the art at the time of filing that a jelly roll discloses a plurality of positive and negative electrodes and separators (“the two or more discrete .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/494,865 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘865 application anticipate the instant claims.  In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 5 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5-7 of copending Application No. 16/494,862 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘862 application In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/494,861 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘861 application anticipate the instant claims.  In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725